Citation Nr: 0119664	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  94-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945; the appellant is his surviving spouse.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Waco Regional Office 
(RO) February 1993 rating decision which denied service 
connection for the cause of the veteran's death.  


REMAND

In July 1996, this case was remanded by the Board to the RO 
for certain development of the evidence, including 
verification of the veteran's in-service exposure to mustard 
gas and a VA medical opinion regarding a causal relationship 
between any such exposure and the cause of his death.  
Thorough and diligent efforts by the RO to verify the 
veteran's exposure to mustard gas are documented in the 
claims file.  However, as his exposure to the substance was 
not verified, the RO did not seek a VA medical opinion on the 
question of a possible causal relationship between exposure 
to mustard gas and the cause of the veteran's death.

Effective in November 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).

The veteran's death certificate reveals that he died on 
December [redacted], 1992 at age 74.  The condition causing his death 
is listed as respiratory insufficiency, secondary to 
bilateral pneumonia and lymphoma with chronic anemia.

The claims file includes many VA and private medical records 
(including periodic VA medical examination reports) from 
September 1946 to December 1992, documenting treatment for 
symptoms and impairment including those specifically related 
to the veteran's service-connected disabilities (dysthymia, 
prostatitis, and malaria).  It appears that pulmonary 
impairment was initially documented by clinical findings in 
July 1957; X-ray studies of the chest in conjunction with VA 
medical examination, showed "some" pulmonary emphysema in 
both lungs.

In July 2001, the appellant submitted a May 2001 letter from 
D. Long, M.D., the veteran's treating physician at the time 
of his death.  According to Dr. Long, it was possible that 
the veteran's chronic obstructive lung disease may have had 
its onset during active service; he felt that it was possible 
that there was a causal relationship between the veteran's 
active service period and the cause of his death.  He 
indicated that he based his opinion on review of the 
veteran's history of having been a non-smoker, and on a 
review of medical records from January 1992.  

In view of the foregoing, the Board believes that a 
clarifying VA medical opinion should be sought, in 
conjunction with a review of the entire claims file, to 
determine whether there was a causal relationship between the 
veteran's period of active service, and/or his service-
connected disability, and the cause of his death.  
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should forward the entire 
claims file to a VA physician for an 
opinion as to whether it is as likely as 
not that the veteran's respiratory 
insufficiency secondary to bilateral 
pneumonia and lymphoma with chronic 
anemia was incurred in service, and/or 
whether there was an etiological 
relationship between the cause of his 
death and his service-connected 
disabilities.  The entire claims file 
must be made available to the examiner 
for review in conjunction with the 
foregoing opinion.  Any opinion 
expressed must be accompanied by 
complete rationale.  If any of the 
foregoing cannot be determined, the 
physician should so state for the 
record.

3.  The RO should carefully review the 
medical opinion report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the appellant 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


